UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT


                             __________________

                                No. 01-50694
                              Summary Calendar
                             __________________



     LON E. GRINAGE,

                                             Plaintiff-Appellant,

                                     v.

     WILLIAM S. COHEN; DEFENSE LOGISTICS AGENCY,

                                             Defendants-Appellees.

            ______________________________________________

         Appeal from the United States District Court for the
                Western District of Texas, San Antonio
                             SA-00-CV-653
            ______________________________________________

                        February 15, 2002
Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     Lon    E.   Grinage,   a   former   employee   of   the   Department   of

Defense, appeals from an adverse summary judgment dismissing his

employment discrimination complaint brought against the Secretary

of Defense and the Defense Logistics Agency.         Our de novo review of

the record and pleadings before the district court convinces us

that the district court correctly determined that Grinage failed to

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
timely exhaust his administrative remedies.      To the extent that

Grinage attempts to present new evidence or arguments not presented

before the court below, they are not considered on this appeal.

The judgment of the district court is affirmed essentially for the

reasons set forth in the magistrate’s report and recommendation

which was accepted and adopted by the district court in its order

granting summary judgment.    The appellant’s motion for appointment

of counsel is denied.

                        JUDGMENT AFFIRMED; MOTION FOR COUNSEL DENIED




                                   2